Listing Report:Supplement No. 172 dated Feb 18, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 267488 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 25.0% Starting lender yield: 28.00% Starting borrower rate/APR: 29.00% / 31.36% Starting monthly payment: $293.34 Auction yield range: 17.05% - 28.00% Estimated loss impact: 26.63% Lender servicing fee: 1.00% Estimated return: 1.37% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Feb-1989 Debt/Income ratio: 48% Basic (1-10): 2 Inquiries last 6m: 2 Employment status: Full-time employee Enhanced (1-5): 1 Current / open credit lines: 16 / 12 Length of status: 20y 9m Credit score: 620-639 (Feb-2010) Total credit lines: 44 Occupation: Computer Programmer Now delinquent: 1 Revolving credit balance: $29,698 Stated income: $50,000-$74,999 Amount delinquent: $268 Bankcard utilization: 94% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: miwright Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 33 ( 100% ) 620-639 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 600-619 (Nov-2007) 600-619 (Jan-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 33 Description Pay Off Credit Card Bills HelloI would like to pay off a few medical/credit card bills.? I have paid off another loan is full with no late payments.?? I am currently also a lender where I have loaned over $2000 and am a partial lender in 44 loans.Here is a list of the bills that I want to pay off.Medical????? $1505Chase????? $1055Direct Merchants????? $1665Captial One????? $580Orchard Bank????? $425Wells Fargo Loan????? $920Bank Of America????? $2000Thank You Information in the Description is not verified. Borrower Payment Dependent Notes Series 445692 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $10,000.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 9.39% Starting borrower rate/APR: 10.39% / 12.50% Starting monthly payment: $324.51 Auction yield range: 4.05% - 9.39% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 7.26% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Oct-1996 Debt/Income ratio: 6% Basic (1-10): 9 Inquiries last 6m: 1 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 8 / 8 Length of status: 4y 0m Credit score: 760-779 (Feb-2010) Total credit lines: 23 Occupation: Computer Programmer Now delinquent: 0 Revolving credit balance: $60,284 Stated income: $75,000-$99,999 Amount delinquent: $0 Bankcard utilization: 44% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: newest-community-accordion Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Funding for May 2010 Wedding Purpose of loan:Our wedding is coming up in May and we are saving early nickel and dime for it. It's nothing extravagant, about 75 guests, low key in a property we are renting part early honeymoon and part wedding venue. We're currently in a pinch since we need some early cash up front for the venue, caterer, etc. and we've decided it would be better to receive a loan so we have money in hand to minimize some of the risk in case we don't hit our targeted $17k in cash. My financial situation:Right now I've put my HELOC on hold for the wedding but will resume a regular principal pay down of about 1k a month. Chase Bank has suspended my HELOC even though I bought my home in 2000 and it's worth at least 120k over what I paid so I have positive equity in my home. My first home is also on the 15 year fixed, of which, I have 9 years left. Currently I'm carrying balances on my CC's that I used to grow my photography business. I've halted spending on these cards since the business is starting off now and will also resume payoff once we clear our wedding. I also have a second home (rental) in Portland that I purchased about 5 years ago. This home is currently valued 20-30k over the purchase (even considering the downturn, so I'm happy I'm not in a negative position). This home is stable considering the property tax in Portland follows home prices which seemed to have helped prevent a housing bubble. Other than CC and mortgages I have no other substantial liabilities (no car payments, etc.) RatesIf the rate goes low enough and there is money left over from the loan, I may consider using it for a honeymoon (right now postponed to 2011) and carry the loan longer. If the rate is high, I expect we will be doing a much early payoff with the cash gifts, etc. Thanks for looking! Information in the Description is not verified. Borrower Payment Dependent Notes Series 446024 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $678.54 Auction yield range: 17.05% - 34.00% Estimated loss impact: 36.51% Lender servicing fee: 1.00% Estimated return: -2.51% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: May-1961 Debt/Income ratio: 43% Basic (1-10): 1 Inquiries last 6m: 1 Employment status: Full-time employee Enhanced (1-5): 4 Current / open credit lines: 12 / 13 Length of status: 20y 1m Credit score: 680-699 (Feb-2010) Total credit lines: 45 Occupation: Social Worker Now delinquent: 4 Revolving credit balance: $10,042 Stated income: $50,000-$74,999 Amount delinquent: $24,123 Bankcard utilization: 62% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 20 Screen name: vista061 Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit cards Purpose of loan:This loan will be used to? My financial situation:I am a good candidate for this loan because?
